Citation Nr: 9905065	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for memory loss as due 
to undiagnosed illness.

2.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

3.  Entitlement to service connection for diarrhea and rectal 
bleeding as due to undiagnosed illness.

4.  Entitlement to service connection for joint pain as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955 
and from December 1990 to June 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for joint pain 
as due to an undiagnosed illness will be addressed in the 
subsequent remand.


FINDINGS OF FACT

1.  The veteran has been diagnosed with tension headaches and 
hemorrhoidal bleeding.

2.  The claims of entitlement to service connection for 
memory loss and diarrhea as due to undiagnosed illnesses, and 
for tension headaches and hemorrhoidal bleeding on a direct 
basis, are not plausible.



CONCLUSIONS OF LAW

1.  The claims for service connection for headaches and 
rectal bleeding as due to undiagnosed illnesses are legally 
insufficient.  38 C.F.R. § 3.317 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The claims for service connection for memory loss and 
diarrhea as due to undiagnosed illnesses, and for tension 
headaches and rectal bleeding on a direct basis, are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records for his first period of 
active duty service show no complaint, treatment or diagnosis 
with regard to memory loss, headaches, diarrhea or rectal 
bleeding.

During an November 1973 enlistment physical examination for 
National Guard service, the veteran acknowledged that he had 
piles or rectal bleeding.

An April 1991 medical history shows that the veteran denied 
having frequent or severe headaches or any memory loss.  The 
veteran indicated that he did not know whether or not he had 
piles or rectal disease.  However, in his April 1991 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran did indicate that he had stomach or 
belly pain, nausea, diarrhea or bloody bowel movements.  An 
April 1991 Medical Examination report shows that the 
veteran's head and psychiatric examinations were normal, as 
well as an evaluation of his anus and rectum, although it was 
also noted that the veteran had not been given a rectal 
examination.  In his May 1991 Medical History report, the 
veteran again denied frequent or severe headaches or memory 
loss and stated that he did have piles or rectal disease.  A 
May 1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation shows that the veteran denied any stomach or belly 
pain, nausea, diarrhea or bloody bowel movements.  

A November 1991 National Guard Medical History report shows 
that the veteran denied frequent or severe headaches, memory 
loss, piles or rectal disease.  However, the accompanying 
medical examination report indicates that a stool sample was 
hemocult positive.  

Private treatment records dated from September 1992 to 
February1995 from the Skemp Clinic show that the veteran 
complained of intermittent dull nagging headaches and 
intermittent diarrhea with rectal bleeding in September 1992.  
The veteran denied any abdominal pain, vomiting or weight 
loss.  He did indicate that he had a history of hemorrhoids, 
but denied any significant hemorrhoidal bleeding.  A rectal 
examination indicated normal tone with no appreciated 
hemorrhoids.  Stool in the rectal vault tested guaiac 
positive.  The veteran was assessed with hemocult positive 
stool.  

At his March 1993 VA psychiatric assessment, the veteran did 
not complain of memory loss.  The examiner found that the 
veteran did not have PTSD or any other serious psychiatric 
disorder.

A September 1994 service department medical examination shows 
that a rectal examination was positive for blood but was 
negative for masses or fissures.  A September 1994 Clinical 
Assessment shows that the veteran complained of difficulty 
concentrating, fatigue, diarrhea, headaches and memory 
problems of two years' duration.  He also indicated that he 
had constipation.  The health care provider found the 
examination to be normal and was uncertain whether the 
veteran's condition was related to the Persian Gulf.  The 
veteran's primary diagnosis was Persian Gulf Illness. 

A November 1994 VA progress note shows that the veteran 
complained of occasional rectal bleeding and headaches.  He 
indicated that he had had red rectal blood when he stooled 
the previous day.  A rectal examination revealed a large 
external hemorrhoid.  The veteran was assessed with bright 
red blood from the rectum.  A January 1995 medical 
examination shows that he was assessed as normal with a 
negative hemocult study.  A February 1995 VA Sigmoidoscopy 
Clinic Consultation report shows that the veteran had a one 
centimeter red external hemorrhoid and a larger internal red 
hemorrhoid that had recently bled.  The assessment was 
hemorrhoidal bleeding.

The veteran complained of persistent sleep disturbance and 
headaches at the time of his April 1996 VA psychiatric 
consultation.  It was noted that he drank two pots of coffee 
a day.  He was encouraged to discontinue his use of caffeine.  
There was no psychiatric diagnosis found to be present.  
Another April 1996 VA progress note shows that the veteran 
complained of constant headaches, which he described as 
constant and frontal, occasionally radiating into the 
occipital region.  He stated that he only drank decaffeinated 
beverages.  A neurological examination was grossly intact and 
the veteran was assessed with chronic headache, possibly with 
an analgesic rebound component.  In a July 1996 VA progress 
note, the veteran again complained of bifrontal headaches 
that progressed to the post occipital area.  In December 
1996, the veteran complained of diarrhea.  While there were 
no specific findings regarding his complaint of diarrhea, he 
was assessed with Gulf War Syndrome.

A May 1997 VA neurologic examination report shows that the 
veteran continued to complain of headaches.  He also 
complained of some memory difficulties.  The examiner noted 
that the veteran appeared to have some slight difficulties 
with memory, although the testing performed during the 
examination was inadequate for evaluation.  

A May 1997 VA general medical examination shows assessments 
of daily tension headaches, subjective memory loss and no 
evidence of diarrhea, with stools of normal variance.

A VA neurology examination, conducted in June 1997, indicates 
that there was no convincing test evidence of any significant 
change in any aspect of the veteran's cognitive-intellectual 
status.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317 
(1998).

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet.App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection for chronic disabilities due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 can be 
established by objective indications of the disability.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  

The veteran contends that he has memory loss, headaches, 
recurrent diarrhea and rectal bleeding as a result of his 
service in the Persian Gulf War.

Although he has alleged memory loss and diarrhea, the 
objective medical evidence of record does not show any such 
disabilities currently.  In this regard, the May 1997 VA 
examination report found no evidence of diarrhea and the June 
1997 VA neurology examination found no evidence of any 
cognitive-intellectual status changes.  Moreover, the veteran 
has not offered any objective non-medical evidence that can 
be verified to support these claims. While there has been 
complaints of diarrhea or abdominal discomfort as early as 
April 1991, there has been no abnormal findings supporting 
these complaints.  Moreover, while a May 1997 neurologic 
examination indicated that it appeared that the veteran might 
have had slight memory difficulties, it was noted that the 
examination was not sufficient to adequately assess his 
memory and a later, June 1997 examination, did not find 
evidence of any memory deficits.  Service connection is not 
in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the claims for service 
connection for memory loss and diarrhea as due to undiagnosed 
illnesses are denied.

With regard to the veteran's claims for service connection 
for headaches and rectal bleeding as due to undiagnosed 
illnesses, the Board notes that in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the United States Court of Veterans Appeals 
held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted only for undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  Since the veteran has been diagnosed with specific 
disabilities, i.e., tension headaches and hemorrhoidal 
bleeding, the Board must conclude that the veteran's claims 
for service connection under the provisions of 38 C.F.R. 
§ 3.317 are legally insufficient.

While the provisions of 38 C.F.R. § 3.317 are inapplicable as 
a matter of law, the Board finds that the claims for service 
connection for chronic headaches and hemorrhoidal bleeding on 
a direct basis are not well grounded.  Although the veteran 
may have complained of rectal bleeding as early as April 
1991, there were no objective findings of any rectal bleeding 
or hemorrhoids until November 1991, when a stool sample 
tested positive for the presence of blood.  Moreover, the 
evidence shows that the veteran first complained of chronic 
headaches in September 1992, and there is no medical opinion 
linking either his current hemorrhoidal bleeding or tension 
headaches to service.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Accordingly, the claims are denied.

Although the Board has considered and denied the veteran's 
claims for service connection memory loss and diarrhea as due 
to undiagnosed illnesses, and for headaches and rectal 
bleeding on grounds different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for memory loss, headaches, diarrhea and 
rectal bleeding as due to undiagnosed illnesses is denied.

Service connection for rectal bleeding and headaches is 
denied.


REMAND

Although several VA examination reports and treatment records 
show that the veteran was assessed with multiple joint 
arthralgias of questionable etiology, the most recent VA 
orthopedic examination, conducted in May 1997, shows distinct 
diagnoses of right rotator cuff tendinitis and/or subacromial 
bursitis and soft tissue tenderness over the gluteal muscles 
likely attributable to a mild strain.  At the same time, the 
veteran was diagnosed with hip pain and X-ray evidence ruled 
out early degenerative joint disease.  This report does not 
provide an opinion as to the etiology of the veteran's hip 
pain or for the pain in other joints that the veteran has 
repeatedly complained of.  Moreover, a review of all the 
medical evidence of record indicates that it is unclear if 
the diagnoses are symptoms or distinct diagnoses with regard 
to his multiple joint complaints.  The United States Court of 
Veterans Appeals has held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  When the foregoing development has 
been completed, the RO should arrange for 
a VA examination of the veteran by a 
board certified orthopedist, if 
available, to determine the nature and 
extent of any multiple joint disability 
present.  All indicated studies should be 
performed.  The examiner is requested to 
specifically indicate whether diagnoses 
can be made and to review the veteran's 
claims file and offer an opinion as to 
whether it is at least as likely as not 
that any current disability or disorder 
is etiologically related to service.  The 
examiner is further requested to list all 
manifestations and objective symptoms of 
any joint disability found to be present.  
The examiner should also comment on 
whether further specialized tests are 
required.  The veteran's claims file must 
be made available to the examiner for 
review prior to the examination.  Prior 
to the examination, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim for 
service connection for joint pain, to 
include consideration of the provisions 
of 38 C.F.R. § 3.317.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

